— In an action to recover damages for injury to property, the plaintiff Modern Diagnostic Labs, Inc., appeals from an order of the Supreme Court, Kings County (Irving S. Aronin, J.), dated *608October 29, 1990, which denied a motion for an examination before trial of an additional representative of the defendant.
Ordered that the order is affirmed, with costs.
The appellant failed to establish that the witness already produced by the defendant for an examination before trial possessed insufficient knowledge of the facts or was otherwise inadequate (see, Tower v Chemical Bank, 140 AD2d 514; Garden State Brickface Co. v Stecker, 130 AD2d 707). Accordingly, the Supreme Court properly denied the motion. Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.